CAMPBELL, Judge.
Appellant, Jessie Barry Green, appeals his conviction for sale of a controlled sub*352stance (cannabis) in violation of section 893.13(l)(a), Florida Statutes (1983). We affirm. In doing so, we find it necessary to discuss only appellant’s first point which he raises on appeal and which he phrased as follows:
I. WHETHER THE TRIAL* COURT ERRED IN REFUSING TO GIVE APPELLANT’S REQUESTED INSTRUCTION ON DELIVERY OF A CONTROLLED SUBSTANCE WITHOUT CONSIDERATION?
At trial, appellant requested a jury instruction on delivery of less than twenty grams of cannabis without consideration, a violation of section 893.13(l)(f). The trial court denied the requested instruction on the ground that delivery of cannabis without consideration is not a lesser included offense of the crime of sale of cannabis. The trial court was correct.
Section 893.13(l)(a) provides that it is unlawful to sell, manufacture, or deliver, or possess with intent to sell, manufacture, or deliver a controlled substance. Section 893.13(l)(a)2 makes those offenses a felony of the third degree when the controlled substance is cannabis.
Appellant was convicted as specifically charged in Count I of the information on which he was tried with the sale of cannabis. He was not charged in the alternative language of the statute with sale, manufacture, delivery or possession. Appellant requested an instruction on delivery of cannabis without consideration, a misdemeanor of the first degree. That crime, created by section 893.13(l)(f), however, would be a lesser included offense only if the primary offense charged was delivery of more than twenty grams of cannabis. The “Schedule Of Lesser Included Offenses” to Florida Standard Jury Instructions In Criminal Cases, p. 272 (1981), makes this clear, When the primary offense is the sale, manufacture, delivery or possession with intent to sell, manufacture or deliver a controlled substance in violation of section 893.-13(l)(a), the only “Category 1” lesser offense is that provided in section 893.-13(l)(e), if possession is charged. The “Category 2” lesser offenses are attempts, except when delivery is charged, and 893.-13(l)(f), if possession or delivery of cannabis is charged. Thus, the only lesser included offense to a specific charge of sale would be an attempted sale.
Affirmed.
RYDER, C.J., and LEHAN, J., concur.